Citation Nr: 1109588	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to May 1973, with subsequent service in the Army National Guard from September 1980 to September 1983, to include active duty for training (ACDUTRA) from July 10, 1982, to July 24, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for a left knee disability, a left ankle disability, and bilateral hearing loss.  The appellant subsequently submitted a Notice of Disagreement with this determination in November 2004, and timely perfected his appeal in April 2005.

In January 2006, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing in North Little Rock, Arkansas.  A transcript of that proceeding has been associated with the appellant's VA claims file.

In May 2006, the Board remanded all three of the aforementioned claims to the Appeals Management Center (AMC) to obtain VA examinations and missing treatment records.  In August 2009, these claims were returned to the Board.  At that time, the appellant's claims of entitlement to service connection for a left ankle disability and bilateral hearing loss were denied and the remaining claim of entitlement to service connection for a left knee disability was again remanded to the AMC to obtain an addendum to the March 2008 VA examination report and the appellant's Social Security Administration (SSA) records.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Review of the record suggests possible informal claims of entitlement to service connection for a lumbar spine disorder and a bilateral ear disorder (manifested by earch ache, discharge, and itching).  These matters are REFERRED to the RO for appropriate action.
FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant currently suffers from a left knee disability that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by the appellant's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in July 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A notice letter dated in June 2006 informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  VA has also obtained the records associated with his successful petition for SSA disability benefits.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in March 2008 and the results from that examination, as well as the December 2009 addendum, have been included in the claims file for review.  The examination and addendum involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination and addendum are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the Board finds there has been substantial compliance with its May 2006 and August 2009 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained a VA examination, a VA examination addendum and the appellant's SSA records.  The AMC later issued a Supplemental Statement of the Case in October 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from a left knee disability that is the result of his active duty service.  Specifically, he alleges that while on ACDUTRA in July 1982, he fell into a hole and twisted his left knee and left ankle, which led to his current left knee problems.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

The Board notes that the term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  See 38 U.S.C.A. § 101(22) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(c) (2010).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  See 38 U.S.C.A. § 101(23) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(d) (2010).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & Supp. 2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).



Analysis

The appellant has a current diagnosis of Osgood-Schlatter's disease and a partial thickness oblique tear in the posterior horn of the medial meniscus reaching the inferior meniscal surface of the left knee.  See VA Medical Center (VAMC) Treatment Record, Magnetic Resonance Imaging report, April 8, 2004.  Accordingly, element (1) under Shedden, current disability, has been met.  See Shedden, supra.

Review of the appellant's service treatment records for his period of active duty service (from May 1971 to May 1973) was completely negative for any complaints of or treatment for a left knee disability.  See Standard Forms (SF) 88 & 89, Service Entrance Examination Reports, February 4, 1971 and January 29, 1973.  Upon enlistment into the Army National Guard in September 1980, the appellant had no complaints of any left knee disabilities.  See SF 88 & 93, National Guard Enlistment Examination Reports, September 22, 1980.  Thereafter, in July 1982 while on ACDUTRA, the appellant was treated for a sprained ankle.  See Service Treatment Record, July 19, 1982.  The Statement of Medical Examination and Duty Status indicated that the appellant had sprained his ankle in the line of duty, but there was no evidence of a fracture.  See Service Treatment Record, July 20, 1982.  Neither report indicated which ankle the appellant injured.  Though the appellant asserts that he also injured his left knee at the same time he injured his left ankle in 1982, there is no indication that he complained of left knee pain or was treated there for at that time.  Accordingly, the appellant has failed to establish element (2) under Shedden, in-service disease or injury.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the Board notes that the appellant was provided with a VA joints examination in March 2008.  At that time, the appellant ambulated with a cane, but could walk without it.  He walked with a limp involving the left lower extremity.  He was unable to heel and toe walk on the left side.  Physical examination of the left knee revealed obvious Osgood-Schlatter's disease, which was healed and asymptomatic on both sides with both of his tibial tubercles being prominent.  X-rays showed normal bony anatomy on the knee with the exception of the unfused tibial tubercle [asymptomatic Osgood-Schlatter's disease], which was not related to the appellant's military service.  He did not have any significant wear changes.  The appellant was diagnosed with asymptomatic Osgood-Schlatter's disease, a tear of the medial meniscus, mild instability, mild chondromalacia, and patellofemoral pain syndrome, all of the left knee.  The VA examiner opined that the appellant's 1982 injury during ACDUTRA was the proximate reason for the symptoms described in the appellant's left knee.  See VA Examination Report, March 21, 2008.

The same VA examiner provided an addendum to his March 2008 VA examination report in December 2009.  The VA examiner again reviewed the appellant's VA claims file and noted the appellant's reported history, that he injured his left knee at the same time he injured his left ankle in 1982, but the knee was not addressed as the ankle was the more severe injury.  The VA examiner reiterated that the appellant informed him that his left knee symptoms began immediately after the 1982 injury.  The VA examiner stated that he believed the appellant's current left knee disability was due to the 1982 injury he sustained in service.  In support of this conclusion, the VA examiner noted that he had no reason to believe that the appellant was amplifying his symptoms, being untruthful, or in any way exaggerating his symptoms during the 2008 examination.  He further opined that it was logical the appellant would have injured his left knee at the same time he injured his left ankle after falling into a hole.  See VA Examination Report Addendum, December 17, 2009.

Unfortunately, the Board does not find the March 2008 VA examination or the December 2009 addendum to be persuasive.  Initially, the Board notes that the positive medical nexus provided is based purely on the VA examiner's determination that the history provided by the appellant is credible, despite the glaring lack of evidence of injury to the left knee.  As is true with any piece of evidence, the credibility and weight to be attached is within the province of the adjudicator, not the VA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, while the appellant is competent to report the symptoms associated with his left knee, the Board does not find his statements to be credible, with regard to the nature and etiology of his disability.

In particular, the Board notes that in November 2004, during a VAMC orthopedic consultation, the appellant complained of left knee pain, and when questioned as to the duration of this pain, he indicated he had experienced pain for the prior two to three years.  See VAMC Treatment Record, November 12, 2004.  This statement is in direct contradiction to the statement the appellant provided to the VA examiner in 2008, when he claimed he had suffered continuously since 1982.  The Board places far greater probative value on the November 2004 treatment record than it does on the more recent statements of the appellant, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by veteran].  As the VA examiner has provided no further reasons or bases to support his opinion that the appellant's left knee disability is the result of a disease or injury in service, the Board is unable to assign the opinion any probative value.

Additionally, review of the claims file reveals that the appellant was discharged from his National Guard duties in September 1983.  There was no indication that the appellant complained of left knee problems at that time.  In fact, the first time the appellant's left knee is mentioned in the record is in February 1999, when an x-ray report noted that he experienced pain and burning in the knees, but the x-ray study was normal.  See VAMC Treatment Record, X-ray Report, February 11, 1999.  In a follow-up treatment record dated in March 1999, the examining physician noted that the February 1999 x-ray report was normal, but that it was likely the appellant suffered from arthritis from standing on a concrete floor for work.  See VAMC Treatment Record, March 10, 1999.  No definitive diagnosis was made at that time.  Thus, there is no evidence of any left knee complaints or treatment between 1983 and February 1999, approximately 16 years.

The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003).  Here, not only is there no evidence of a left knee disability prior to 1999, the appellant himself stated that his disability did not begin until approximately 2000.

Further, while the Board is aware that the appellant is competent to report the symptomatology associated with his left knee, see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The appellant's statement that his current left knee disability is related to his fall in service is not considered to be credible and probative evidence.

Although the appellant has established that he currently suffers from a left knee disability, the evidence of record does not support a finding that this condition is the result of his time in service.  The appellant's claim fails on the bases of elements (2) and (3) under Shedden.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

ORDER

Entitlement to service connection for a left knee disability is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


